Mr. Justice Farmer dissenting: As I understand this record, the greater part of the amount for which the last assessment was made and confirmed is for expenses incurred under a previous assessment and for the payment of which the previous assessment was supposed to be sufficient when made. In my opinion the unpaid cost of the work done under the previous assessment is not an obligation “incurred for the current expenses” of the district for which an additional assessment was authorized under the amendment of 1909. I construe “current expenses,” as there used, to mean the same thing as “running expenses,” and it was not the intention of the legislature to permit the drainage commissioners to levy an additional assessment to pay a debt incurred in the completion of the work for which an assessment had been made. The additional assessment can only be lawfully made before such debt is incurred.